      Case 2:13-cr-00103-MCE Document 365 Filed 08/13/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
 3   801 I Street, Third Floor
     Sacramento, CA 95814
 4   T: (916) 498-5700
     F: (916) 498-5710
 5
     Attorneys for Defendant
 6   ALEKSANDR KOVALEV
 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                          No. Cr. S 13-103 MCE 1
11
                               Plaintiff,                ORDER TO SEAL MR. ALEKSANDR
                                                         KOVALEV’S MEDICAL RECORDS –
12
                v.                                       EXHIBITS 2 and 4
13
      ALEKSANDR KOVALEV,                                 Judge: Honorable MORRISON C.
14                                                       ENGLAND, Jr.
                               Defendant.
15
16            IT IS HEREBY ORDERED that the Request to Seal Exhibits 2 and 4 - Mr. Aleksandr

17   Kovalev’s Medical Records – is GRANTED so that the medical information is not available on

18   the public docket. The records are to be provided to the Court and opposing counsel.

19            These documents shall remain under seal until further Order of the Court.

20            IT IS SO ORDERED.

21   Dated: August 12, 2020

22
23
24
25
26
27
28
     Order to Seal Exhibit A                                                                      1
